DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 8/23/2019 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“branching part”, in claim 1;
“beat signal generation part”, in claims 1 and 2;
“detection part”, in claims 1, 3-5 and 7; and 
“optical delay part, in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
		Claim Elements With Clear Interpretation Under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The “beat signal generation part” is being interpreted as corresponding to the optical 90-degree hybrid 152 and two photoelectric conversion parts 154 disclosed by paragraph [0037] of the specification of the present application.
The “optical delay part” is being interpreted as corresponding to variable optical delay line disclosed by paragraph [0080] of the specification of the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1, 3-5 and 7 recite a “detection part”.
The specification of the present application discloses a “detection part” as a generic box (160) including low pass filters (162, 164), clock supplying part (210), analog-to-digital converters (202, 204) and frequency analyzing part (220).
As a result, it is not clear what sub-components of the claimed “detection part” are clearly linked to their corresponding functions, as follows:
Claim 1 – “…detects a difference between propagation distances of the reference light and the measurement light by performing frequency analysis on (i) first sampling data generated by sampling the beat signal at a first frequency and (ii) second sampling data generated by sampling the beat signal at a second frequency obtained by dividing a resonance frequency of the laser resonator by a positive integer, wherein the first frequency being a frequency equal to the resonance frequency or being a frequency equal to or more than twice the resonance frequency of the laser resonator.”
Claim 3 – “…divides a first frequency band being detectable using the first frequency into a plurality of bands of a second frequency bandwidth which is detected using the second frequency, and determines a band in which the beat signal was generated, from among the divided plurality of bands.”
Claim 4 – “…samples the beat signal using the first frequency and the second frequency at different sampling times so that a frequency resolution obtained by frequency analysis of the second sampling data is higher than a frequency resolution obtained by frequency analysis of the first sampling data.”
Claim 5 – “…performs frequency analysis using the second sampling data having a smaller number of pieces of data than the first sampling data.”
Claim 7 – “…transmits a control signal for adjusting a delay amount to the optical delay part when a line width of one line spectrum exceeds a threshold value in the frequency analysis of the second sampling data.”
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “detection part” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. See the analysis set forth above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (Distance Sensing by FSL Laser and Its Application) in view of Aebischer et al (EP1645890A1).
With respect to claim 1, Hara discloses:
A measurement apparatus [ taught by figure 4 ] comprising: a laser apparatus having a laser resonator including a frequency shifter and a gain medium and outputting a frequency modulated laser beam with a plurality of modes [ taught by the FSFL in figure 4 ]; a branching part that branches a part of the frequency modulated laser beam output by the laser apparatus  [ met by the branching waveguides shown schematically by figure 4 ]; a beat signal generation part, that generates a beat signal by mixing the reflected light reflected by irradiating the measurement light to an object to be measured and the reference light [ the Detection Unit in figure 4 outputs a beat signal ]; and a detection part that detects a difference between propagation distances of the reference light and the measurement light by performing frequency analysis on (i) first sampling data generated by sampling the beat signal at a first frequency and (ii) second sampling data generated by sampling the beat signal at a second frequency obtained by dividing a resonance frequency of the laser resonator by a positive integer, wherein the first frequency being a frequency equal to the resonance frequency or being a frequency equal to or more than twice the resonance frequency of the laser resonator [ Hara teaches “…The beat signal is subjected to a frequency analysis such as Fourier transform processing by a signal processing unit and converted to distance information.” ].
	The modification of Hara that would have produced the functional language in italic above would have used quadrature detection in order to create in-phase and quadrature digital signals used by a processor doing a frequency analysis.
	Figure 3 of Aebischer et al teaches that it was known at the time of the present application to have used a quadrature detector comprising two mixing detectors (MI1 and MI2), two filters (TF), and two analog-to-digital converters wherein the output is fed to a digital signal processor (DSP).
	As a result, claim 1 would have been obvious in that it merely recites the functions of a quadrature detector operating on a beat signal in order to provide data to a signal processor – the motivation being that Hara requires operating on beat signals using know means such as that disclosed by Aebischer et al.

	Claims 8 and 9 are rejected by the combination of Hara and Aebischer et al applied to claims 1-5.
Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara and Aebischer et al as applied to claims 1 and 8 above, and further in view of Yao et al.
Claims 6, 7 and 10 would have been obvious because paragraph [0040] of Yao et al taught that it was a conventional practice to use a delay line in order to tune the frequency of an oscillator.
			Other Cited Prior Art
De Mersseman et al (2017/0343652) – figure 11 teaches processing received signals via and in-phase and quadrature channel.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645